Citation Nr: 0127200	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  98-20 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from November 1962 to October 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied service connection for PTSD.

The veteran was afforded a hearing before the RO Hearing 
Officer in January 1999.  He was also afforded a hearing 
before the undersigned Member of the Board in August 2001.  
Transcripts of both hearings are of record.



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  PTSD has been diagnosed but the veteran did not have 
combat service, and there is no credible evidence of an in-
service stressor.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.304(f) (1998, 2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service personnel records indicate that he 
served in the Republic of Viet Nam from August to October 
1965.  His military occupational specialty was that of 
communication center specialist.  He received no award or 
decoration indicative of his participation in combat.

The veteran filed his claim for service connection for PTSD 
in August 1997, stating that his claim was based on events 
that occurred in Viet Nam during 1965.  The veteran submitted 
copies of his service records, which show that he served with 
Company A, 13th Signal Battalion, 1st Cavalry Division from 
May 13, 1963 to October 25, 1965.  His only decoration 
recorded is that of Marksman (Rifle), awarded in December 
1962.

In October 1997, the RO wrote to the veteran and indicated 
that additional evidence was required to substantiate his 
claim.  The RO informed the veteran that he should submit a 
complete description of the traumatic incidents which 
produced the stress leading to his PTSD.  Specifically, the 
RO requested that the veteran furnish the dates and places 
the claimed incidents occurred and the unit to which he was 
assigned or attached at the time.  The RO also indicated that 
reports from VA or private care providers would be helpful in 
substantiating his claim.  

Treatment records for the period January to November 1997, 
from the Hampton VA Medical Center (VAMC), were received in 
November 1997.  A March 1997 intake assessment shows that the 
veteran indicated a history of sleep disturbance and anxiety.  
He reported that his occupational specialty in service had 
been that of communications.  He indicated that he was 
attached to and provided communication support for the 1st 
Cavalry Division.  He related that he was among the first 
troops to arrive at Da Nang Air Base, and was then 
transported to base camp at An Khe.  

The veteran reported exposure to life threatening small arms, 
mortar, sniper, rocket, artillery and friendly fire.  He also 
reported exposure to ambushes, mines and booby traps.  He 
indicated that his unit was under enemy fire for 
approximately two months of the three months he was in Viet 
Nam, and that elements of his unit were surrounded and in 
danger of being overrun on three occasions.  He stated that 
he had witnessed other soldiers and civilians maimed and 
killed.  He became increasingly aroused and tearful on 
attempting to recount specific traumatic experiences.  He 
related that he had seen villages burned and bodies of burned 
Vietnamese and their animals everywhere.  He alluded to 
seeing close friends killed next to him.  The examiner's 
impression was chronic PTSD.  

A July 1997 progress note recorded the veteran's statement 
that a friend named Mike Bassell was killed while on patrol.

The RO denied service connection for PTSD in December 1997. 

A letter from Donald L. Mingione, M.D., was received by the 
RO with the veteran's April 1998 notice of disagreement 
(NOD).  Dr. Mingione indicated that the veteran had been his 
patient for 10 years.  He related that the veteran had 
sustained a severe head injury on or about 1982, and that the 
residuals of that injury were short-term and long-term memory 
loss, severe headache and major depression.  The veteran was 
noted to have undergone two head surgeries as a result of his 
injuries.  With respect to the veteran's PTSD, Dr. Mingione 
indicated that the veteran's severe head injury precluded his 
recall of specific times and dates regarding both his 
activities in Viet Nam and the various personnel with whom he 
served.  Dr. Mingione concluded that the veteran would be 
unable to recall details of military task information that 
occurred more than 30 years ago.

In his substantive appeal, the veteran maintained that his 
records were incomplete because they did not show any type of 
combat or his reassignment to other units.  He argued that he 
should have received medals but did not.  

The veteran testified before the RO Hearing Officer in 
January 1999.  He related that he was given an M-16  rifle 
enroute to Viet Nam and that each individual was allowed four 
clips for practice.  He could not recall the name of the ship 
on which he had been transported.  He stated that his 
military occupational specialty was "crypto signal," and 
that on arriving at An Khe there was no crypto gear.  He 
indicated that his major duty at that time was to guard the 
Vietnamese who were clearing the area.  He testified that for 
the first two weeks at An Khe, the camp received sniper fire 
three or four nights per week.  He related that after his 
unit had received sniper and artillery fire, he saw a dead 
body for the first time.  He indicated that he had 
subsequently been transferred to the 7th Cavalry, where he 
saw combat about four times.  

In addition to his testimony, the veteran submitted 
additional evidence at his hearing.  A January 1999 progress 
note from the Hampton VAMC shows a diagnosis of  chronic 
PTSD, with impact on social, family and vocational 
functioning.  

The veteran also submitted a lengthy statement summarizing 
his experiences in service.  He indicated that on arrival at 
An Khe, he was assigned to help relocate the perimeter and 
guard Vietnamese workers clearing the jungle.  He related 
that sniper fire was received while he guarded the perimeter.  
He also noted that he participated in patrols and received 
small arms fire from snipers during night patrols, and that 
no one was killed, but there were wounded.  According to the 
veteran, he was transferred to the 7th Cavalry in late 
September 1965 because that unit was not up to strength yet.  
He related that he participated in combat campaigns and 
search and destroy missions from 5 to 15 miles from the base 
camp, and assisted in the relocation of Vietnamese from the 
5-mile radius of An Khe.  He indicated that his first field 
action with the 7th Cavalry occurred when he manned the 
picket lines around the base camp.  He also related that his 
unit had its first engagement while on patrol, where 11 
Americans were killed and about 30 were wounded.  He stated 
that two Americans had been lost while crossing the "Song 
Ba" river.  The veteran's statement also noted the 
individuals with whom he served.  

In March 1999, the RO submitted a request to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  The 
veteran's name and service information were provided, as well 
as a copy of his stressor statement.  USASCRUR responded with 
a letter dated in March 1999, indicating that the function of 
USASCRUR's PTSD unit was to provide documented information to 
support veterans' involvement in stressful incidents during 
service.  The letter stated that the PTSD unit did not 
provide stressors due to the impossibility of determining 
whom the veteran knew or what he personally witnessed, and 
that general historical documentation and copies of records 
for large periods of time would not be provided without the 
veteran's identification of a specific incident.  

In June 2000, the RO received USASCRUR's response.  Included 
were extracts of Command Reports submitted by the 13th Signal 
Battalion for the period September 1 to December 31, 1965 and 
extracts of the history of that unit for the period July 1 to 
December 31, 1965.  Also provided were extracts of a Combat 
Operations After Action Report submitted by the 1st Cavalry 
Division, the higher headquarters of the 13th Signal 
Battalion for the period from October 23 to November 26, 
1965.  USASCRUR indicated that the U.S. Army casualty files 
available to it were arranged alphabetically by last name, 
and that the veteran was required to provide more specific 
information to support research concerning casualties or 
specific combat incidents.  The reports provided by USASCRUR 
documented the 1st Cavalry's participation in combat, but not 
for the period identified by the veteran.  Further, there is 
no indication that the veteran's specific unit was involved 
in the noted combat.

In August 2000 the veteran submitted a statement requesting a 
copy of a report from "Doctor David Deaver," who had 
allegedly conducted a VA examination of the veteran in May 
2000.  The RO responded in September 2000 with a letter 
referring to a telephone conversation wherein the veteran had 
rescinded his request because the referenced examination had 
been by referral of the veteran's private physician.

The RO received a statement from the veteran in October 2000.  
This statement reiterated various stressors previously 
identified by the veteran, and named the people with whom he 
had allegedly served.  He maintained that he had not received 
combat decorations because there had been no personnel office 
at An Khe.  He stated that he was in the field with the 7th 
Cavalry when a chopper flew in and returned him to An Khe 
because he was being transferred stateside.

In January 2001, the RO wrote to the veteran and informed him 
that additional information was required to support his claim 
for service connection for PTSD.  The letter asked whether 
the veteran had actually observed the deaths of the people 
identified in his statements, and whether he had observed any 
equipment or buildings destroyed by mortar fire at An Khe.  
It also asked for clarification regarding the unit to which 
the veteran had been assigned in Viet Nam.

In his response received in March 2001, the veteran stated 
that he had witnessed the deaths of Ralph Cartwright, Robert 
Lewis, and George Foxe.  He also indicated that he had seen 
many men wounded, including enemy soldiers and Vietnamese.  
Regarding his unit, the veteran stated that he had been 
detailed as opposed to assigned to the 7th Cavalry.

In its March 2001 Supplemental Statement of the Case (SSOC), 
the RO emphasized its reasons for the continued denial of the 
veteran's claim.  It noted that certain key claimed stressors 
had been affirmatively disproved.  Specifically, the RO noted 
that though the veteran claimed to have witnessed the death 
of Ralph Cartwright, George Foxe, and Robert Lewis, research 
performed by the RO concluded that those individuals were 
killed on November 15, 1965, which was subsequent to the 
veteran's departure from Viet Nam.

The RO received a statement and documents in support of the 
veteran's claim in September 2001.  Included was a February 
2000 psychiatric evaluation by Edward Goldenberg, M.D.  Dr. 
Goldenberg noted that the veteran was in receipt of worker's 
compensation, apparently due to a head injury the veteran 
sustained while working for the federal government.  Based on 
an interview, review of the veteran's records, and 
psychological testing, Dr. Goldenberg concluded that 
diagnoses of depression secondary to headaches and memory 
disturbance, and personality change due to head injury and 
headaches were appropriate.  He emphasized that there was 
some confounding history of traumatic experiences in Viet 
Nam, but that the veteran did not meet the diagnostic 
criteria for PTSD related to either combat or the head 
trauma.  He indicated that the veteran required ongoing 
medical treatment for the effects of his job related 
psychiatric condition, but stated that the prognosis for any 
improvement was guarded or poor.

The veteran appeared before the undersigned Member of the 
Board in September 2001.  He testified to his belief that his 
service personnel records were incomplete in that they did 
not reflect his claimed detail or transfer to the 7th 
Cavalry.  He related his experiences in Viet Nam, which were 
consistent with his previous statements.  He stated that he 
received Workman's Compensation due to a head injury incurred 
while working for the government.

II.  Veteran's Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  Regulations implementing 
the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefit sought on appeal.  This 
information should have served to advise him of the evidence 
necessary to substantiate his claim.  

The RO has obtained medical evidence showing that the veteran 
has been diagnosed as having PTSD.  Although the VA 
outpatient treatment records reflect a diagnosis of and 
treatment for PTSD, records such as those associated with the 
veteran's ongoing VA treatment and those regarding his head 
injury would not substantiate the veteran's claim of service 
connection, because his alleged combat and alleged stressors 
would remain unverified.  The record reflects that the RO has 
undertaken all indicated development to verify the veteran's 
claimed stressors and has informed the veteran of the 
additional information required from him to allow additional 
development in attempt to verify the claimed stressors.  He 
has failed to provide sufficient detail to support further 
inquiry.  

The veteran was afforded two hearings during the pendency of 
his appeal, wherein he consistently testified to his alleged 
combat stressors.  He has not identified and the Board is not 
aware of any additional, available evidence or information 
which could be obtained to verify the veteran's alleged 
stressors.  He has not identified and the Board is not aware 
of any additional, available evidence or information which 
could be obtained to verify the veteran's alleged stressors.  
Therefore, there is no additional action to be undertaken to 
comply with the VCAA, and there is no prejudice to the 
veteran as a result of the Board deciding this claim without 
first affording the RO an opportunity to consider it in light 
of the VCAA.

In addition the Board notes that the veteran and his 
representative were provided with the opportunity for a 
hearing and to present argument subsequent to the adoption of 
the VCAA and its implementing regulations.

III.  Analysis

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed 
inservice stressor actually occurred and a link, established 
by medical evidence, between the current symptomatology and 
the claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2001), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

The record contains medical evidence showing that the veteran 
has been found to have PTSD, currently.  However, the DD 214 
reflects that the veteran received no decoration or award 
indicative of his participation in combat, and there is no 
other corroborating evidence of the veteran's participation 
in combat.  Therefore, as set forth above, the veteran's 
statements are not sufficient by themselves to establish that 
a claimed stressor occurred.  The veteran has not provided 
any credible supporting evidence of his alleged stressors.  
Although he has been asked for further detail regarding his 
stated stressors, VA has been unable to obtain any credible 
supporting evidence of those stressors.  In addition, the RO 
has secured evidence that affirmatively disproves some of the 
alleged stressors.

In the absence of evidence showing combat service, or of 
credible supporting evidence of an in-service stressor 
supporting the diagnosis of PTSD, the claim must be denied.  
In addition, the RO has been unable to verify any alleged 
stressor through service personnel records or the assistance 
of  USASCRUR.  In the absence of verification of combat 
service or of a stressor supporting the diagnosis of PTSD, 
the claim must be denied.


ORDER

Entitlement to service connection for PTSD is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

